Citation Nr: 0534966	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  98-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition, including a panic disorder.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a neurological 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty October 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2005, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The issue of entitlement to service connection for an 
acquired psychiatric condition, including panic disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Current residuals of a head injury, including a 
neurological disorder, are not shown.  

3.  The veteran's current headaches are not related to 
service.  




CONCLUSIONS OF LAW

1.  Claimed residuals of a head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  

3.  A claimed neurological disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a 
neurological disorder becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In the alternative, the chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has such condition.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). Finally, a medical opinion based on an 
inaccurate factual premise is not probative. Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

In this case, the veteran claims that he now has residuals of 
a head injury sustained during service, including headaches 
and neurological disability.  The veteran testified in March 
2004 that he fell three or four feet into a well during 
service, and that he sustained a laceration that required 
treatment with stitches.  He also testified that he was 
treated for subsequent headaches during service.  At a VA 
examination in December 2002, he reported that he had 
received 13 stitches, and had had headaches from that time.

The veteran's service medical records, however, do not show 
that he sustained a head injury in service.  They also do not 
refer to the presence of headaches or of neurological 
disability.  His August 1969 service separation examination 
report shows no pertinent history, complaints or findings.  
In fact, the veteran marked that he did not have a history of 
head injury or of frequent or severe headache.  

The Board has also considered the veteran's own assertions, 
testimony, and the lay statement submitted by his wife.  The 
veteran has stated that he had a head injury in service.  
However, the Board places more weight on the contemporaneous 
records, which do not support a conclusion that the veteran 
sustained internal injury of his head in service, than on his 
later recollections concerning his head injury.  The service 
records offer nothing to support his recollections.  No 
history of a head injury was reported at his service 
separation examination, and no pertinent disability was 
noted.  While he has submitted photos, which he reports are 
of him during service and which show a bandage on the left 
forehead, this evidence does not show that the veteran 
sustained internal injury to the head.  The photographs do 
not document the presence of internal head injury during the 
veteran's military service, and the veteran is not competent 
to provide evidence about internal injuries, but only 
evidence concerning what is observable.  See Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  Thus, the evidence of record 
only supports a conclusion that the veteran sustained, at 
most, a superficial head injury during his military service.

The Board also finds that the lay statements, including the 
appellant's assertions, concerning the presence of current 
disability must be afforded limited probative weight in the 
absence of evidence that the veteran or the lay persons who 
submitted statements for him have the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to comment on his in- service 
experiences and symptoms, where the determinative issue 
involves a question of medical findings, diagnosis or 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 
1992).  The evidence does not reflect that the veteran or his 
wife possess medical knowledge which would render any opinion 
as to etiology and a medical diagnosis competent.  

The post-service medical evidence does not contain diagnosis 
of a neurological disability other than headaches.  On VA 
neurological examination in December 2002, cranial nerves 
were normal.  There was no weakness, no abnormal tone, no 
abnormal movements, no atrophy and no fasciculation.  
Reflexes were physiologic.  As for headaches, the veteran was 
seen for headache complaints by VA in October 1988.  Private 
records show that he underwent an MRI in December 2001 which 
showed migraine.  In February 2002, private medical records 
show that post-traumatic migraines variant headaches was 
diagnosed.  On VA examination in December 2002, vascular 
headaches, post-traumatic was diagnosed.  This was also 
diagnosed on private examination in November 2003.  

The Board acknowledges that the veteran has been diagnosed 
with post-traumatic headaches by private examiners and by a 
VA examiner.  This finding, however, has little probative 
value since it is based on a history provided by the veteran 
- concerning suffering a head injury in service -- and has no 
factual predicate in the record.  See, Miller and Leshore, 
supra.  In addition, none of these reports indicate that 
prior medical records were reviewed.  See, Green, supra.  As 
these medical opinions are based on a factual predicate 
rejected by the Board, concerning the severity of the 
veteran's reported head injury in service, and absent a 
showing that the veteran's currently diagnosed headaches are 
related to his service by probative objective medical 
evidence, the claim for service connection for headaches must 
be denied.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  


As for the claim for service connection for neurological 
disability, related to the claimed head injury, as well as 
the general claim for service connection for residuals of the 
claimed head injury, no such current head injury residuals 
have been diagnosed.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA initially in May 2001 
with several subsequent letters sent to him by the RO which 
related to his claims for service connection.  

The May 2001 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The May 2001 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini, since the initial denial in this 
claim occurred prior to the issuance of the VCAA.  However, 
the requisite notifications were ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  The appellant has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  .  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  His service 
personnel records were reviewed as were his service medical 
records.  In addition, he was afforded a hearing at the RO.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for residuals of a head injury is denied.  

Service connection for headaches is denied. 

Service connection for a neurological condition is denied.  


REMAND

The record shows no complaint, diagnosis or treatment for a 
psychiatric disorder in service or until 1988, almost 20 
years after service, when the veteran was treated by VA, and 
panic disorder was found.  Private records show treatment 
beginning in 1993 for panic attacks.  A private examiner 
stated in August 2000 that the veteran reported that he 
started having panic attacks in 1973; the examiner diagnosed 
major depression, panic attacks with agoraphobia and post-
traumatic stress disorder.  It was opined that this was 
related to the veteran's duties in the Army, which required a 
constant vigilance.  

The veteran has not been examined by VA to determine the 
nature of any psychiatric disability found and the etiology 
of any psychiatric disability diagnosed.  An examination 
should be scheduled.  See 38 C.F.R. § 3.159(c)(4).  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  Schedule the veteran for a 
psychiatric examination to determine 
whether the veteran has any current 
psychiatric disability, including panic 
disorder, and if so the etiology of any 
psychiatric disability found should be 
stated.  For each diagnosis found, the 
examiner should specify whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that it 
is related to the veteran's military 
service.  The examiner should 
specifically indicate whether the veteran 
meets the diagnostic criteria for the 
claimed panic disorder.


The examiner should review the veteran's 
claims folder before issuing the written 
report requested herein.  The report 
should contain the opinions requested and 
the bases for the opinions expressed.  If 
it is not possible to opine as requested 
herein without conjecture or speculation, 
then the examiner should so state and 
explain the rationale therefor.  The 
examination report should be associated 
with the veteran's claims folder.

2.  After completing the above, review 
the claims folder and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue an updated 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


